Citation Nr: 1129319	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-32 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to the retroactive addition of dependent children M.H. and W.H. prior to January 27, 1992.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had almost 23 years active duty service until his retirement in August 1983.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in July 2010.  

In a July 2010 rating decision, the RO determined that the November 2009 determination contained clear and unmistakable error and assigned an effective date of January 27, 1992 for the retroactive addition of dependent children M.H. and W.H.  However, as the Veteran has indicated that he is seeking an effective date of September 1, 1983, the effective date of the award of compensation benefits, the Board finds that this issue is still in appellate status.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 1983 and January 1984 claims, the Veteran identified M.H. and W.H. as dependents; however, despite requests from the RO, he did not submit  certified copies of birth certificates.  

2.  In an August 1985 letter, the Veteran again identified M.H. and W.H. as dependents; however, despite a request from the RO, he did not submit certified copies of birth certificates.  

3.  On September 12, 1991, the Veteran again identified M.H. and W.H. as dependents; however, VA failed to request further documentation from the Veteran.



CONCLUSION OF LAW

Entitlement to the retroactive addition of dependent children M.H. and W.H. as of September 12, 1991, but no earlier, is warranted.  38 U.S.C.A. §§ 1115, 5110, 5124(a) (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.400, 3.401 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to the retroactive addition of dependent children M.H. and W.H. prior to January 27, 1992.  VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b); 38 C.F.R. § 3.204(a)(1).  VA shall require corroborating evidence to verify a marriage where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to furnish the higher class of evidence, however, does not preclude the acceptance of a lower class if the evidence furnished is sufficient to prove the point involved.  38 C.F.R. § 3.204(b).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected disability rating may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates:  (1)  Date of claim; this term means the following listed in their order of applicability: (i)  Date of veteran's marriage, [redacted provisions pertaining child/adoption], if the evidence is received within 1 year of the event; otherwise.  (ii)  Date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request.  (2)  Date dependency arises.  (3)  Effective date of the qualifying disability rating provided evidence is received within 1 year of notification of such rating action.  (4)  Date of commencement of veteran's award.  38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an additional award of compensation for a dependent is the first day of the month following the effective date.  38 C.F.R. § 3.31.

On November 14, 1983, the Veteran filed an application for compensation benefits.  On his application, he listed M.H. and W.H. as his children and provided their dates of birth.  On December 5, 1983, the RO sent a letter to the Veteran requesting the original or certified copy of each child's birth record.  On January 3, 1984, the Veteran filed another claim for compensation benefits.  He again included M.H. and W.H. as his children and provided their dates of births as well as their Social Security numbers.  In the cover letter, the Veteran indicated that he would submit the requested copies of birth certificates for the youngest four children.  Subsequently, in January 1984, the Veteran's claims folder was transferred from the RO in Waco, Texas to the RO in Roanoke, VA.  

In subsequent letters in March 1984, the Veteran indicated that he was unable to make an appointment for a VA examination because he was working abroad as an employee of the Department of State.  However, these letters are silent with respect to his dependents.  

A May 3, 1984 rating decision awarded service connection for numerous disabilities, effective the date after the Veteran's retirement from service, September 1, 1983, and assigned a combined 50 percent disability rating.  On May 10, 1984, the RO sent another letter to the Veteran to the address provided by the Veteran in his most recent March 1984 correspondence again requesting certified copies of birth certificates and notifying the Veteran that information should be submitted within one year or he may not receive all entitled benefits.  Again, on August 20, 1984, the RO sent another letter to the Veteran requesting such information.

On August 19, 1985, the Veteran submitted a letter concerning additional benefits for his dependents and again listed M.H. and W.H. as his dependents and provided their dates of birth.  In response to this letter, on September 3, 1985, the RO sent another request to the Veteran for certified copies of birth certificates.  On September 28, 1985, the Veteran responded to the RO's September letter and in fact specifically referenced the RO's letter, and indicated that the birth certificates for his children attending college would be sent under a separate cover.  The Veteran submitted copies of birth certificates for his children, son E.H. and daughter K.H. as well as requests for approval of school attendance.  In a November 1985 letter, the RO notified the Veteran that copies were unacceptable and requested certified copies.  In December 1985, the Veteran submitted certified copies of the birth documents for E.H. and K.H.  However, the Veteran never submitted any birth documents for M.H. and W.H.  In December 1985, the RO informed the Veteran that his compensation had been adjusted to include his dependents.  In another December 1985 letter, the RO notified the Veteran that his compensation had been amended.  Significantly, this letter indicated that he was receiving additional compensation benefits for his spouse and children E.H. and K.H. and clearly requested that VA be notified of any change in the Veteran's dependents.  In follow up letters in January and April 1986 again amended the Veteran's compensation and requested that VA be notified of any change in the Veteran's dependents.  

In September 1986, the Veteran submitted a request for approval of school attendance and a birth certificate for his son, K.L.H.  In December 1986, the RO sent a letter indicating that the Veteran's compensation had been amended to include K.L.H. based on school attendance.  Again, the RO specifically requested that the VA be notified of any changes on the Veteran's dependents.  The Veteran responded that K.H. had gotten married and was no longer a dependent and indicated that K.L.H. would turn 23 in December 1987.  Again, the Veteran was silent with respect to dependents M.H. and W.H. in all of these correspondences.  

In May 1989, the RO again sent notice to the Veteran that his compensation benefits had been amended due to the loss of a dependent child.  Again, the Veteran was notified that he should contact VA with any changes in dependents.  In July 1991, the RO sent a letter to the Veteran requesting his spouse's Social Security number pursuant to a new requirement under 38 U.S.C.A. § 3001(c).  The Veteran responded and also provided Social Security numbers for dependents M.H. and W.H. along with their dates of birth.  As the VA did not notify the Veteran at this time of what was needed to add M.H. and W.H. to his award, in the July 2010 rating decision, the RO assigned an effective date of January 27, 1992.  

With respect to the January 27, 1992 date, it is unclear how the RO determined that this was the date of receipt.  The submission made by the Veteran does not contain a date-stamp, but rather a hand written notation showing a date of September 12, 1991.  A separate envelope marked "return to sender" attached to a December 20, 1991 letter to the Veteran was date-stamped January 27, 1992, but there is no indication that this envelope is in any way associated with the July 1991 letter.  Importantly, again, it is attached to a separate letter.  Thus, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the effective date for the award of the retroactive addition of M.H. and W.H. should be the date of the hand written notation, September 12, 1991.  

However, after a thorough review of the evidence, the Board must find that an effective date prior to September 12, 1991 for the retroactive addition of dependent children M.H. and W.H. is not warranted.  The Veteran has asserted that the M.H. and W.H. should be added to his compensation benefits as of September 1, 1983.  In support of this contention, he indicated that they were both listed on his initial applications for benefits.  However, while 38 C.F.R. § 3.204(a)(1) provides that the statement of a claimant as proof of birth of a child is sufficient, the regulation continues that the statement must contains: the date (month and year) and place of the event; and the full name and relationship of the other person to the claimant.  While the applications listed the full name and dates of birth of M.H. and W.H., neither claim provided the place of event as required under the regulation.  Moreover, the August 1985 statement submitted by the Veteran also did not provide the place of the event.  

Moreover, despite requests from the RO in December 1983, May 1984, August 1984 and September 1985 that the Veteran provide certified copies of birth certificates for these children, the Veteran never submitted such information.  During the course of this appeal, in statements of record, the Veteran claimed that he never received such notices.  However, the United States Court of Appeals for Veterans Claims (Court) has ruled that there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet.App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet.App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  Under Mindenhall there is a presumption of regularity of the administrative process when there is a lack of clear evidence to the contrary.  In the instant case, there is no indication that the Veteran never received such notices.  Importantly, none of these notices were returned as undeliverable.  Thus, the Board presumes that the Veteran did receive these letters.   

Significantly, in the Veteran's January 1984 letter, he specifically stated that he would forward the requested copies of the birth certificates.  The language he used clearly showed that he knew that these documents had been requested by the RO. Moreover, again in the Veteran's September 1985 letter, he specifically referenced the RO's September 1985 letter and indicated that birth certificates would be sent under a separate cover.  Thus, the Veteran's claims that he never received the letters from the RO are not credible and, in turn, lack merit.  

The Veteran has also asserted that 38 C.F.R. § 3.204(a)(2) should not apply to his case because he was living in the state or abroad on behalf of the Federal Government.  However, as noted above, the initial claims submitted by the Veteran did not provide all of the information required under 38 C.F.R. § 3.204(a)(1), specifically, the place of event.  In turn, the VA was obligated to request corroborating evidence under 38 C.F.R. § 3.204(a)(2).  

The Veteran also indicated that he did not understand why E.H. K.H. and K.L.H were included in his benefits, but not M.H. and W.H.  However, the record clearly showed that the Veteran submitted certified copies of birth certificates for E.H. K.H. and K.L.H. and not for M.H. and W.H.  Further, despite the Veteran's claims that M.H. and W.H. were recognized as dependents by the United States Air Force, the VA has separate legal requirements as discussed above for adding dependents, which were not met in this case.   

In conclusion, based on the analysis above, entitlement to the retroactive addition of dependent children M.H. and W.H. as of September 12, 1991, but not earlier, is  warranted.  The Board notes that in reaching the conclusion that an effective date prior to September 12, 1991 is not warranted, the evidence was not in equipoise, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

In closing, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the VCAA is not applicable.  


ORDER

Entitlement to the retroactive addition of dependent children M.H. and W.H. as of September 12, 1991, but no earlier, is warranted.  To that extent, the appeal is granted, subject to the law and regulations governing the payment of monetary benefits.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


